


110 HR 2613 IH: To amend the Internal Revenue Code of 1986 to exclude

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2613
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Abercrombie (for
			 himself and Ms. Hirono) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income gain on the sale of certain residential leased-fee interests
		  to holders of the leasehold rights.
	
	
		1.Exclusion of gain from sales
			 of certain residential leased-fee interests to holders of the leasehold
			 rights
			(a)General
			 rulePart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Sales of
				certain residential leased-fee interests to holders of the leasehold
				rights
						(a)General
				ruleIn the case of a fee
				simple owner-lessor, and legal and equitable owners, of qualified property,
				gross income does not include gain from the sale of such property to a holder
				of the leasehold right if such holder is—
							(1)an association of
				apartment owners of a multi-family residential leasehold property, or
							(2)a cooperative
				housing corporation for a residential leasehold property.
							(b)Qualified
				propertyFor purposes of
				subsection (a), the term qualified property means the leased-fee
				interest to any residential house lot or the leased-fee interest in a
				condominium or co-operative housing apartment in a multi-family residential
				leasehold property.
						(c)Other
				definitionsFor purposes of
				this section (b)—
							(1)Fee simple owner,
				leased-fee interest, legal and equitable ownersThe terms fee simple owner,
				leased-fee interest, and legal and equitable owners
				shall have the same meaning as defined in Hawaii Revised Statutes
				§ 516–1.
							(2)Multi-family
				residential leasehold property, multi-family residential leasehold
				unitThe terms multi-family residential leasehold
				property and multi-family residential leasehold unit mean
				property or units within a planned unit development, condominium project, or
				cooperative housing project, as those terms are defined in Hawaii Revised
				Statutes § 514C–1.
							(d)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2012.
						.
			(b)Clerical
			 amendmentThe table of sections for such part is amended by
			 inserting after the item relating to section 139A the following new
			 item:
				
					
						Sec. 139B. Sales of certain residential leased-fee interests to
				holders of the leasehold
				rights.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to sales after December 31, 2007.
			
